AO 245B (Rev. 02/18)          Casein 5:18-cr-00291-JFL
                           Judgment  a Criminal Case                       Document 198 Filed 07/29/19 Page 1 of 7
                           Sheet 1



                                                UNITED STATES DISTRICT COURT
                                  Eastern District of Pennsylvania
                                                   )
         UNITED STATES OF AMERICA                  )    JUDGMENT IN A CRIMINAL CASE
                    v.                             )
                                                   )
                                                   )    Case Number:          DPAES: 18CR00291-004
              NATHANIEL JONES
                                                   )    USM Number:           76762-066
                                                   )
                                                   )    Susan M. Lin, Esq.
                                                   )    Defendant's Attorneys
THE DEFENDANT:
[gl pleaded guilty to count(s) . . : :1:. : :s,L.:2: .: s'-'--,.: :_3s::z,--.:4.: :.s,?. . :a: :n:. : :d. . : :1:. : :3.: :.s_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
D    pleaded nolo contendere to count(s)
     which was accepted bv the court.

D    was found guilty on count(s)
     after a plea of not guilty.
                                                                                                FILED
The defendant is adjudicated guilty of these offenses:
                                                                                               JUL 29 2019
Title & Section                        Nature of Offense                                 B KATE BARKMAN, Clerk                    Offense Ended                     Count
18:371                                 Conspiracy                                         Y.          Dep. Clerk                  July, 2018                          ls
18:1343 and 2                          Wire fraud and aiding and abetting                                                         July, 2018                    2s through 4s
18:1028A(a)(l)                         Aggravated identity theft                                                                  July, 2018                         13s



       The defendant is sentenced as provided in pages 2 through                         ___7__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D    The defendant has been found not guilty on count(s)

D    Count(s) _ _ _ _ _ _ _ _ _ _ _ __                                          D    are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                        Jul 23, 2019




                                                                                        Jose h F. Leeson, Jr.
                                                                                        United States District Judge


                                                                                        Date signed: July 26, 2019
AO 2458 (Rev. 02/18)     Casein5:18-cr-00291-JFL
                       Judgment   Criminal Case             Document 198 Filed 07/29/19 Page 2 of 7
                       Sheet 2 - Imprisonment
                                                                                                 Judgment -   Page    2   of       7
 DEFENDANT:                 Nathaniel Jones
 CASE NUMBER:               18-cr-291-4


                                                           IMPRISONMENT
        The Defendant is hereby committed to the custody of the United States Marshals in Philadelphia, Pennsylvania to be imprisoned
        for a total term of:

 One (1) day as to counts 1through4 of the Superseding Indictment to run concurrently, and twenty-four (24) months as to
count 13 of the Superseding Indictment, to run consecutively. This produces a total term of imprisonment of twenty-four (24)
months and one (1) day.




    ~ The court makes the following recommendations to the Bureau of Prisons:
        The Defendant participate in the Bureau of Prisons financial responsibility program. The Defendant be housed at FCI
        Butner so that he can receive medical care and be close to his family. If FCI Butner is not available, the Court
        recommends to the Bureau of Prisons that the Defendant be placed at another institution that can provide him with the
        medical attention he needs, which likely requires Care Level 3 or 4.
    D   The defendant is remanded to the custody of the United States Marshal.

    D   The defendant shall surrender to the United States Marshals cellblock in Philadelphia, Pennsylvania:
        D    at                                D    a.m.     D p.m.       on
        D    as notified by the United States Marshal.

    ~ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

        ~ No later than 2:00 p.m. on          September 24, 2019




        D    as notified by the United States Marshal.
        D    as notified by the Probation or Pretrial Services Office.
                                                                 RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                     to
at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                             UNITED STATES MARSHAL




                                                                         By
                                                                              ------------------------
                                                                                    DEPUTY UNITED STATES MARSHAL
                        Case
AO 245B (Rev. 02/18) Judgment  in a5:18-cr-00291-JFL
                                   Criminal Case             Document 198 Filed 07/29/19 Page 3 of 7
                      Sheet 3 - Supervised Release
                                                                                                       Judgment-Page -~3-       of        7
DEFENDANT:                 Nathaniel Jones
CASE NUMBER:               18-cr-291-4
                                                       SUPERVISED RELEASE

Upon release from imprisonment, the Defendant is placed on supervised release for a term of:
Three (3) years as to counts 1 through 4 of the Superseding Indictment, and One (1) year as to count 13 of the Superseding Indictment to
run concurrently.




                                                   MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.    IZI   You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
5.    IZI   You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    D     You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.   D      You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 02/18)    Case in5:18-cr-00291-JFL
                       Judgment  a Criminal Case            Document 198 Filed 07/29/19 Page 4 of 7
                       Sheet 3A- Supervised Release
                                                                                               Judgment-Page ----'-4_ _ of -----'-7_ __
DEFENDANT:                   Nathaniel Jones
CASE NUMBER:                 18-cr-291-4

                                     STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
      within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
      10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                  Date - - - - - - - - - - - - -
AO 245B(Rev. 02/18)    Case in5:18-cr-00291-JFL
                      Judgment   a Criminal Case      Document 198 Filed 07/29/19 Page 5 of 7
                      Sheet 3D - Supervised Release
                                                                                          Judgment-Page    5    of           7
DEFENDANT:              Nathaniel Jones
CASE NUMBER:            18-cr-291-4

                                      SPECIAL CONDITIONS OF SUPERVISION
The Defendant shall participate in a mental health program for evaluation and/or treatment and abide by the rules of any
such program until satisfactorily discharged.

Defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income tax
returns upon the request of the U.S. Probation Office. The Defendant shall cooperate with the probation officer in the
investigation of his financial dealings and provide truthful monthly statements of his income.

The Defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
of the probation officer, unless he is in compliance with the payment schedule for the special assessment and restitution
obligation. The Defendant shall not encumber or liquidate an interest in any asset unless it is in the direct service of the
restitution obligation or otherwise has the express approval of the Court.

In the event that the special assessment and restitution are not paid in full prior to the commencement of supervision, the
Defendant shall satisfy the amount due in monthly installments of not less than $50, to commence 30 days after release from
confinement.

The Defendant shall notify the United States Attorney for this district within 30 days of any change of mailing address or
residence that occurs while any portion of the restitution and special assessment remains unpaid.
AO 245B (Rev. 02/18)     Casein5:18-cr-00291-JFL
                       Judgment   a Criminal Case              Document 198 Filed 07/29/19 Page 6 of 7
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                   Judgment -   Page     6     of        7
 DEFENDANT:                      Nathaniel Jones
 CASE NUMBER:                    18-cr-291-4
                                              CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6 .


                       Assessment                .TVTA Assessment*                                        Restitution
TOTALS            $ 500                      $                             $                           $ 171,723.63


D The determination of restitution is deferred _ _ _ _• An Amended Judgment in a Criminal Case (AO 245C) will be entered
until after such determination.

[8l    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

Name of Payee                                Total Loss**                    Restitution Ordered                       Priority or Percentage
Walmart Stores, Inc.
Global Investigations
CAB 1300 South East 8th St.
MS0405
Bentonville, AR 72716                         $171,723.63                        $171,723.63                                   100%




TOTALS                                 $          171,723.63                $~~_1_7_1~,7_23_.6_3~~-                             100%
D      Restitution amount ordered pursuant to plea agreement $
                                                                   -----------
D The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
t8l    The court determined that the defendant does not have the ability to pay interest and it is ordered that:
       [8l the interest requirement is waived for     D fine [8l restitution.
       D the interest requirement for       D fine D restitution is modified as follows:

*     Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
**    Findings for the total amount of losses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on
      or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18)
                         Case 5:18-cr-00291-JFL Document 198 Filed 07/29/19 Page 7 of 7
                       Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments
                                                                                                          Judgment - Page        7      of        7
 DEFENDANT:                Nathaniel Jones
 CASE NUMBER:              18-cr-291-4


                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     ~    Lump sum payment of$          172,223.63          due immediately, balance due

           D    not later than                                 , or
           ~    in accordance with ~         C    D     D,   D E, or                     F below; or

B     D    Payment to begin immediately (may be combined with             DC,         D D, or       D F below); or

C     ~    Payment in equal   quarterly     (e.g., weekly, monthly, quarterly) installments of $ 25.00                    over a period of
           24 months and 1 day (e.g., months or years), to commence 30 days           after the date of this judgment; or

D     D    Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                             over a period of
                         (e.g., months or years), to commence                                (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     D    Payment during the term of supervised release will commence within                (e.f?., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     ~    Special instructions regarding the payment of criminal monetary penalties:
           If the restitution and special assessment are not paid in full prior to the commencement of supervision, the Defendant shall satisfy
           these amounts in monthly installments of not less than $50, to commence 30 days after release from confinement.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The Defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



~    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.
     Ahmad Becoate, 18cr291-l, Walmart Stores, Inc., $171,723.63, Jeffrey Roach, 18cr291-2, Walmart Stores, Inc., $171,723.63, Jethro
     Richardson, 18cr291-3, Walmart Stores, Inc., $171,723.63; Jared Miller, 18cr291-5, Walmart Stores, Inc., $171,723.63; Juquan
     Harvey, 18cr291-6, Walmart Stores, Inc., $171,723.63; Robert Sean Harrington, 18cr291-7, Walmart Stores, Inc., $171,723.63;
     Leander Bruce Rowell, 18cr291-8, Walmart Stores, Inc., $171,723.63; Brian Cherry 18cr281-9, Walmart Stores, Inc., $171,723.63


D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

~    The defendant shall forfeit the defendant's interest in the following property to the United States:
     Money Judgment: $8,198.47

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
